Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the application filed on 08/12/2021. Currently claims 1-20 are pending in the application.
  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being anticipated by claims 1-20 of U.S. Patent No. US 11121035 B2. Although the claim at issue is not identical, they are not patentably distinct from each other because: Claims 1-20 of this application recites method steps that are recited in different claims of U.S. Patent No. US 11121035 B2.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-11, 14-18 and 20 are rejected under 35 U.S.C. 103 as being obvious over Brunnbauer (US 20170345716 A1).

Regarding claim 1, Figures 1-15 of Brunnbauer disclose a method of forming a plurality of semiconductor devices (110/210, [0072]) on a semiconductor substrate (100, [0047]), the method comprising: 
providing a semiconductor substrate (100) comprising a first surface (101, [0071]), a second surface (102), a size (diameter), and a thickness where the second surface opposes the first surface and the thickness is between the first surface and the second surface; and 
processing the semiconductor substrate (100) through a plurality of semiconductor device ([0047]) fabrication processes (not shown but required for forming chips 210) to form a plurality of semiconductor devices on the first surface (101).

Brunnbauer does not explicitly teach wherein the thickness is between 70 microns and 500 microns and the size is 100 millimeters.

However, Brunnbauer teaches that the diameter of the semiconductor substrate 100 may be 50.8 mm (2 inch), 76.2 mm (3 inch), 100 mm (“4 inch”), 150 mm (“6 inch”), 200 mm (“8 inch” wafer), or 300 mm (“12 inch” wafer), by way of example. A thickness of the semiconductor substrate 100 may be between several 10 μm and 800 μm, by way of example ([0047]).

 Thus, the claimed thickness and the size (diameter) lies inside ranges disclosed by Brunnbauer ([0047]), in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 8, Figures 1-15 of Brunnbauer disclose a method of forming a plurality of semiconductor devices (110/210, [0072]) on a semiconductor substrate (100, [0047]), the method comprising: 
providing a semiconductor substrate (100) comprising a first surface (101, [0071]), a second surface (102), a size (diameter, [0045]), and a thickness where the second surface opposes the first surface and the thickness is between the first surface and the second surface; and 
processing the semiconductor substrate (100) through a plurality of semiconductor device fabrication processes (not shown but anticipated for forming the chips 210) to form a plurality of semiconductor devices (110) on the first surface (101).

Brunnbauer does not explicitly teach wherein the thickness is between 100 microns and 575 microns and the size is 150 millimeters.

However, Brunnbauer teaches that the diameter of the semiconductor substrate 100 may be 50.8 mm (2 inch), 76.2 mm (3 inch), 100 mm (“4 inch”), 150 mm (“6 inch”), 200 mm (“8 inch” wafer), or 300 mm (“12 inch” wafer), by way of example. A thickness of the semiconductor substrate 100 may be between several 10 μm and 800 μm, by way of example ([0047]).

 Thus, the claimed thickness and the size (diameter) lies inside ranges disclosed by Brunnbauer ([0047]), in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 15, Figures 1-15 of Brunnbauer disclose a method of forming a plurality of semiconductor devices (110/210, [0072]) on a semiconductor substrate (100, [0047]), the method comprising: 
providing a semiconductor substrate (100) comprising a first surface (101, [0071]), a second surface (102), a size (diameter, [0045]), and a thickness where the second surface opposes the first surface and the thickness is between the first surface and the second surface; and 
processing the semiconductor substrate (100) through a plurality of semiconductor device fabrication processes (not shown but anticipated for forming the chips 110)  to form a plurality of semiconductor devices (110) on the first surface (101).

Brunnbauer does not explicitly teach wherein the thickness is between 120 microns and 600 microns and the size is 200 millimeters.

However, Brunnbauer teaches that the diameter of the semiconductor substrate 100 may be 50.8 mm (2 inch), 76.2 mm (3 inch), 100 mm (“4 inch”), 150 mm (“6 inch”), 200 mm (“8 inch” wafer), or 300 mm (“12 inch” wafer), by way of example. A thickness of the semiconductor substrate 100 may be between several 10 μm and 800 μm, by way of example ([0047]).

 Thus, the claimed thickness and the size (diameter) lies inside ranges disclosed by Brunnbauer ([0047]), in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claims 2, 9 and 16, Figures 1-15 of Brunnbauer disclose that the method of claim 1 ( or claim 8 or claim 15), further comprising backgrinding the second surface (102) of the semiconductor substrate (100) to reduce the thickness to a desired value ([0071]).




Regarding claims 3, 10 and 17, Figures 1-15 of Brunnbauer disclose that the method of claim 1 ( or claim 8 or claim 15), further comprising singulating ([0078]) the semiconductor substrate to singulate the plurality of semiconductor devices.

Regarding claims 4, 11 and 18, Figures 1-15 of Brunnbauer disclose that the method of claim 1 ( or claim 8 or claim 15), wherein the semiconductor substrate comprises a thickness between 70 microns and 500 microns and the size of 100 millimeters prior to forming the plurality of semiconductor devices on the first surface ([0045]).

Regarding claims 7, 14 and 20, Figures 1-15 of Brunnbauer disclose that the method of claim 1 ( or claim 8 or claim 15), wherein the thickness is between 70 microns and 500 microns during each of the plurality of semiconductor device (110/210) fabrication processes ([0047], back grinding is done after the fabrication [0071]).


Claims 5-6, 12-13 and 19 are rejected under 35 U.S.C. 103 as being obvious over Brunnbauer (US 20170345716 A1) in view of in view of Faurie et al (US 20140065801 A1).

Regarding claims 5-6, 12-13 and 19, Figures 1-15 of Brunnbauer does not explicitly teach that the method of claim 1, wherein providing the semiconductor substrate further comprises: forming the semiconductor substrate from a boule; and one of grinding and polishing one of the first surface or the second surface of the semiconductor substrate to thin the thickness to between 70 microns and 500 microns. Or
The method of claim 1, wherein providing the semiconductor substrate further comprises: forming the semiconductor substrate from a boule with the thickness between 70 microns and 500 microns; and one of grinding and polishing one of the first surface or the second surface to flatten one of the first surface or the second surface. Or
The method of claim 8, wherein providing the semiconductor substrate further comprises: forming the semiconductor substrate from a boule; and one of grinding and polishing one of the first surface or the second surface of the semiconductor substrate to thin the thickness to between 100 microns and 575 microns. Or
The method of claim 8, wherein providing the semiconductor substrate further comprises: forming the semiconductor substrate from a boule with the thickness between 100 microns and 575 microns; and one of grinding and polishing one of the first surface or the second surface to flatten one of the first surface or second surface. Or
The method of claim 15, wherein providing the semiconductor substrate further comprises: forming the semiconductor substrate from a boule; and one of grinding and polishing one of the first surface or the second surface of the semiconductor substrate to thin the thickness to between 120 microns and 600 microns.

However, Faurie is a pertinent art which teaches a method of forming a semiconductor substrate including providing a base substrate including a semiconductor material. Faurie teaches that it will also be appreciated that the formation of at least two discrete freestanding wafers from a semiconductor boule according to embodiments of the present disclosure can also be achieved with other procedures as well. In such embodiments, hillocks and/or protrusions are removed from the upper surface 210 of the semiconductor layer 205. The boule 700 would then be cut into freestanding wafers using, for example, a diamond saw. In such embodiments, each freestanding wafer would then be finished by employing at least one and up to all of grinding, lapping, polishing and/or CMP (chemical-mechanical planarization) processes ([0092]). It is also noted here that Brunnbauer teaches that the diameter of the semiconductor substrate 100 may be 50.8 mm (2 inch), 76.2 mm (3 inch), 100 mm (“4 inch”), 150 mm (“6 inch”), 200 mm (“8 inch” wafer), or 300 mm (“12 inch” wafer), by way of example. A thickness of the semiconductor substrate 100 may be between several 10 μm and 800 μm, by way of example ([0047]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed steps in the method of Brunnbauer according to the teaching of Faurie in order to  clean and remove unevenness from the front or back surface of the wafer before fabricating the semiconductor device.



Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813